UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-7475 SWORDFISH FINANCIAL, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0831186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 142 Wembley Way Rockwall, TX75032 (Address of principal executive offices) (972) 310-1830 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þNo The number of shares of issuer’s common stock, par value $0.16 per share, outstanding as of October 29, 2010, was 24,044,000.The registrant has no other classes of securities outstanding. SWORDFISH FINANCIAL, INC. INDEX PART I FINANCIAL INFORMATION Page Number Item 1: Condensed Financial Statements Condensed Consolidated Balance Sheets – June 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations - Three and Six Months Ended June 30, 2010 and 2009(Unaudited) 2 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009(Unaudited) 3 Notes to Condensed Consolidated Financial Statements(Unaudited) 4 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T: Controls and Procedures 13 PART II OTHER INFORMATION Item 1A: Legal Proceedings 14 Item 1A: Risk Factors 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 14 Item 4: Submission of Matters to a Vote of Security Holders 14 Item 5: Other Information 14 Item 6: Exhibits 14 Signatures 15 Part I – FINANCIAL INFORMATION Item 1: Financial Statements Swordfish Financial, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 Unaudited June 30, December 31, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable, net - Note Receivable – Related Party Accrued Interest Receivable – Related Party Other Receivables Total Current Assets PROPERTY AND EQUIPMENT, NET - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Term Debt $ $ Note Payable – Related Party Current Portion of Deferred Retirement Benefits Accounts Payable Accrued Sales and Warranty Reserve Accrued Expenses Total Current Liabilities LONG-TERM LIABILITIES Long-term Debt, Net of Current Portion 0 Deferred Retirement Benefits, Net of Current Portion Total Non-Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock, $.16 Par Value per Share 25,000,000 Shares Authorized Common Shares Issued and Outstanding at June 30, 2010 and December 31, 2009 were 13,936,000 and 13,400,000, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 Swordfish Financial, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months and Six Months Ended June 30, 2010 and 2009 Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, OPERATING EXPENSES: General and administrative 0 0 Total Operating Expenses 0 0 LOSS FROM OPERATIONS ) 0 ) 0 OTHER INCOME: Interest expense ) 0 ) 0 Interest income 0 0 Other income 0 0 0 NET (LOSS) $ ) $
